department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec se r ep t3 u i l xxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxx individual m xxxxxxxxxxxxxx ira x xxxxxxxxxxxxxx bank b banke xxxxxxxxxxxxxx xxxxxxxxxxxxxx amount c xxxxxxxxxxxxxx amount d xxxxxxxxxxxxxx amount f xxxxxxxxxxxxxx account g xxxxxxxxxxxxxx iray xxxxxxxxxxxxx date date date xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxxx date4 date date date xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx dear xxxxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of your request taxpayer a represents that he received a distribution from ira x totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to his extreme emotional distress caused by the death of his father wife and mother taxpayer a represents that on date his wife individual m passed away taxpayer a further represents that following the death of his wife he attended the funeral of his father who passed away on date three days prior to date on date taxpayer a received and deposited a distribution from individual m's ira x totaling amount d into a non- interest bearing account with bank b six days after the distribution taxpayer a's mother passed away on date on date taxpayer a issued a check from bank b totaling amount c payable to himself and deposited it into his checking account with bank e taxpayer a represents that funds remained with bank e until date at which time amount f was transferred to account g with bank e subsequently on date taxpayer a deposited amount d into ira y during and following the 60-day period taxpayer a's full attention was to managing the estates of his wife and father and the medical_care for his mother prior to her death which occurred within the 60-day rollover period based on the facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira roll overs sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to his extreme emotional distress caused by the death of his father wife and mother therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such contribution the contribution of amount d into ira y will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file with this office if you have any questions regarding this letter please contact xxxxxxxxxx at xxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxxxxxx
